       Case 19-03148                  Doc 16         Filed 02/09/19 Entered 02/09/19 23:22:56                                    Desc Imaged
                                                     Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1                 Donald Burrell                                                         Social Security number or ITIN    xxx−xx−2178

                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                                        Social Security number or ITIN _ _ _ _
(Spouse, if filing)      First Name   Middle Name   Last Name
                                                                                                EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Northern District of Illinois
                                                                                                Date case filed for chapter 13 2/6/19
Case number:          19−03148



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         Donald Burrell

2. All other names used in the
   last 8 years
                                              2551 Dewes Lane
3. Address                                    Naperville, IL 60564
                                              David H Cutler                                                Contact phone 847−673−8600
4. Debtor's  attorney
   Name and address
                                              Cutler & Associates, Ltd.
                                              4131 Main St.
                                                                                                            Email: cutlerfilings@gmail.com

                                              Skokie, IL 60076

5. Bankruptcy trustee                         Glenn B Stearns                                               Contact phone 630−981−3888
     Name and address                         801 Warrenville Road Suite 650
                                              Lisle, IL 60532

6. Bankruptcy clerk's office                                                                                Hours open:
     Documents in this case may be filed      Eastern Division                                              8:30 a.m. until 4:30 p.m. except Saturdays,
     at this address.                         219 S Dearborn                                                Sundays and legal holidays.
     You may inspect all records filed in     7th Floor                                                     Contact phone 1−866−222−8029
     this case at this office or online at    Chicago, IL 60604                                             Date: 2/7/19
      www.pacer.gov.
                                                                                                                  For more information, see page 2




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                               page 1
      Case 19-03148                 Doc 16         Filed 02/09/19 Entered 02/09/19 23:22:56                                          Desc Imaged
                                                   Certificate of Notice Page 2 of 4
Debtor Donald Burrell                                                                                                                    Case number 19−03148

7. Meeting of creditors
    Debtors must attend the meeting to     March 27, 2019 at 11:00 AM                                         Location:
    be questioned under oath. In a joint                                                                     801 Warrenville Rd, Ste 655, Lisle, IL
    case, both spouses must attend.                                                                          60532−3614
    Creditors may attend, but are not      The meeting may be continued or adjourned to a
    required to do so.                     later date. If so, the date will be on the court
                                           docket.
                                           Debtors must bring a picture ID and proof of
                                           their Social Security Number.
8. Deadlines                               Deadline to file a complaint to challenge                                Filing deadline: 5/28/19
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                              You must file:
                                           • a motion if you assert that the debtors are
                                               not entitled to receive a discharge under
                                               U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                               debt excepted from discharge under
                                               11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                      Filing deadline: 4/17/19
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                       Filing deadline: 8/5/19
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                           a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                           For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                           including the right to a jury trial.


                                           Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Filing of plan                          The debtor has filed a plan. The plan is enclosed. The hearing on confirmation will be held on:
                                           5/3/19 at 11:30 AM , Location: Joliet City Hall, 150 W Jefferson Street, 2nd Floor, Joliet, IL 60432

                                           The Disclosure of Compensation has been filed and the debtor's attorney is requesting
                                           fees of $ 4000.00
                                           Objections to confirmation of the Plan shall be filed at least 7 days prior to the confirmation
                                           hearing. If there are no objections, the Court may confirm the plan and allow fees requested
                                           by debtor's counsel to be paid through the plan.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy the plan, if not enclosed, will be sent to you later, and if the
                                           confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                           the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                           If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion by the deadline.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                     page 2
        Case 19-03148        Doc 16    Filed 02/09/19 Entered 02/09/19 23:22:56              Desc Imaged
                                       Certificate of Notice Page 3 of 4
                                       United States Bankruptcy Court
                                       Northern District of Illinois
In re:                                                                                  Case No. 19-03148-PSH
Donald Burrell                                                                          Chapter 13
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0752-1           User: kcollopyn              Page 1 of 2                   Date Rcvd: Feb 07, 2019
                               Form ID: 309I                Total Noticed: 62


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 09, 2019.
db             +Donald Burrell,    2551 Dewes Lane,     Naperville, IL 60564-8473
tr             +Glenn B Stearns,    801 Warrenville Road Suite 650,      Lisle, IL 60532-4350
27514865       +Arrow Head Advance,    PO Box 6048,     Pine Ridge, SD 57770-6048
27514869       +Becket & Lee,    16 General Warren Blvd,,     Malvern, PA 19355-1245
27514870       +Best choice 123,    621 Medicine Way Ste 6,     Ukiah, CA 95482-8136
27514871        Big Picture Loans, LLC fka,      N5384 U.S Hwy 45,,     Suite 400, PO Box 704,
                 Watersmeet, MI 49969
27514877       +Checkngo,    4422 E New York St,     Aurora, IL 60504-4128
27514878       +Citi Sears,    PO Box 790040,    Saint Louis, MO 63179-0040
27514879       +Citibank, N.A. (Mc Carty,Burgess &Wolf -,      26000 Cannon Road,    Cleveland, OH 44146-1807
27514880       +Citibank/Best Buy,    Centralized Bankruptcy,     Po Box 790040,    St Louis, MO 63179-0040
27514881       +Citibank/Shell Oil,    Citibank/Citicorp Srvs Attn: Centralized,      Po Box 790040,
                 St Louis, MO 63179-0040
27514883       +Comenity - Meijer Credit Card,     PO Box 659450,    San Antonio, TX 78265-9450
27514888        Dash of Cash,    P.O Box 1469,    Kahnawake,    Quebec Jol 180
27514889       +Evergreen Servicing,     PO Box 834,    Lac Du Flambeau, WI 54538-0834
27514891       +Green Gate,    600 F Street, Ste 3 #721,     Arcata, CA 95521-6301
27514895       +Inbox Loan,    PO Box 881,    Santa Rosa, CA 95402-0881
27514896       +Iran Nevel,    175 N Franklin, Ste 201,     Chicago, IL 60606-1847
27514901       +Max Lend,    PO Box 639,    Parshall, ND 58770-0639
27514902       +Mitsubishi,    PO Box 9940,    Mobile, AL 36691-0940
27514905       +Peoples Bk Credit Card Services,      Attn: Bankruptcy,    Po Box 7092,   Bridgeport, CT 06601-7092
27514907       +Rushmore financial,    PO Box 283,     Flandreau, SD 57028-0283
27514908       +Silver Cloud,    635 State Hwy 20,     Upper Lake, CA 95485-8793
27514909       +Sst/columbus Bank&trus,     Attn:Bankruptcy,    Po Box 3997,    St. Joseph, MO 64503-0997
27514916       +Talbots,    1 Talbots Dr,    Hingham, MA 02043-1583
27514920       +Zwicker & Associates,     7366 N Lincoln Ave, Ste 404,     Lincolnwood, IL 60712-1741
27514863       +ameri cash loan (credit box),     848 N. Rt 59,    Aurora, IL 60504-4913

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: cutlerfilings@gmail.com Feb 08 2019 01:23:06        David H Cutler,
                 Cutler & Associates, Ltd.,    4131 Main St.,    Skokie, IL 60076
ust            +E-mail/Text: USTPREGION11.ES.ECF@USDOJ.GOV Feb 08 2019 01:24:12        Patrick S Layng,
                 Office of the U.S. Trustee, Region 11,     219 S Dearborn St,    Room 873,
                 Chicago, IL 60604-2027
27514862       +EDI: MERRICKBANK.COM Feb 08 2019 06:08:00       Advanta Bk,    Welsh and McKean Roads,
                 Po Box 844,    Spring House, PA 19477-0844
27514864       +EDI: AMEREXPR.COM Feb 08 2019 06:08:00       Amex,   Correspondence,    Po Box 981540,
                 El Paso, TX 79998-1540
27514867       +EDI: BANKAMER.COM Feb 08 2019 06:08:00       Bank Of America,    Nc4-105-03-14,    Po Box 26012,
                 Greensboro, NC 27420-6012
27514866       +EDI: BANKAMER.COM Feb 08 2019 06:08:00       Bank od America,    Nc4-105-03-14,    Po Box 26012,
                 Greensboro, NC 27420-6012
27514868       +E-mail/Text: bkmailbayview@bayviewloanservicing.com Feb 08 2019 01:25:01
                 Bayview Loan Servicing,    62516 Collection Center Dr,     Chicago, IL 60693-0001
27514872       +E-mail/Text: bk@blittandgaines.com Feb 08 2019 01:23:50        Blitt & Gaines,    661 W Glenn Ave,
                 Wheeling, IL 60090-6017
27514873       +EDI: CAPITALONE.COM Feb 08 2019 06:08:00       Capital One,    Attn: Bankruptcy,    Po Box 30285,
                 Salt Lake City, UT 84130-0285
27514875       +EDI: CHASE.COM Feb 08 2019 06:08:00      Chase Card Services,     Attn: Correspondence Dept,
                 Po Box 15298,    Wilmingotn, DE 19850-5298
27514874       +EDI: CHASE.COM Feb 08 2019 06:08:00      Chase Card Services,     Attn: Correspondence Dept,
                 Po Box 15298,    Wilmington, DE 19850-5298
27514876       +EDI: CHASE.COM Feb 08 2019 06:08:00      Chase Crad Services,     Po Box 15298,
                 Wilmington, DE 19850-5298
27514882       +EDI: CITICORP.COM Feb 08 2019 06:08:00       Citibank/The Home Depot,     Po Box 6497,
                 Sioux Falls, SD 57117-6497
27514884       +EDI: CMIGROUP.COM Feb 08 2019 06:08:00       Credit Management, LP,    Attn: Bankruptcy,
                 Po Box 118288,    Carrolton, TX 75011-8288
27514885       +EDI: RCSFNBMARIN.COM Feb 08 2019 06:08:00       Credit One Bank,    PO Box 60500,
                 City of Industry, CA 91716-0500
27514887       +E-mail/Text: cashnotices@gmail.com Feb 08 2019 01:25:25        Creditbox,
                 880 Lee Street, Ste 300,    Des Plaines, IL 60016-6487
27514886       +E-mail/Text: cashnotices@gmail.com Feb 08 2019 01:25:25        Creditbox,    po box 168,
                 Des Plaines, IL 60016-0003
27514890       +EDI: AMINFOFP.COM Feb 08 2019 06:08:00       First Premier Bank,    PO Box 5529,
                 Sioux Falls, SD 57117-5529
27514892       +E-mail/Text: accountservices@greenlineloans.com Feb 08 2019 01:25:02         Green Line Loan,
                 PO Box 507,    Hays, MT 59527-0507
27514893       +E-mail/Text: collections@greentrustcash.com Feb 08 2019 01:25:32        Green Trust,     PO Box 340,
                 Hays, MT 59527-0340
27514897       +E-mail/Text: bankruptcy@ldf-holdings.com Feb 08 2019 01:25:36        Lendgreen,    P.O. Box 221,
                 Lac Du Flambeau, WI 54538-0221
           Case 19-03148           Doc 16       Filed 02/09/19 Entered 02/09/19 23:22:56                         Desc Imaged
                                                Certificate of Notice Page 4 of 4


District/off: 0752-1                  User: kcollopyn                    Page 2 of 2                          Date Rcvd: Feb 07, 2019
                                      Form ID: 309I                      Total Noticed: 62


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
27514898       +E-mail/Text: bankruptcy@moneylion.com Feb 08 2019 01:25:31        Lion Loan,   P.O. Box 1547,
                 Sandy, UT 84091-1547
27514899       +E-mail/Text: bankruptcy@ldf-holdings.com Feb 08 2019 01:25:36        Loan at Last,    PO Box 1193,
                 Lac Du Flambeau, WI 54538-1193
27514900       +EDI: TSYS2.COM Feb 08 2019 06:08:00       Macy,   PO. Box 8052,    Mason, OH 45040-8052
27514903       +E-mail/Text: bankruptcy@oneclickcash.com Feb 08 2019 01:24:03        One Click Cash,
                 52946 HIghway 12,    Ste 3,   Niobrara, NE 68760-7085
27514904       +E-mail/Text: opportunitynotices@gmail.com Feb 08 2019 01:25:07        Oppity Fin,    11 E. Adams,
                 Chicago, IL 60603-6301
27514906       +EDI: PHINELEVATE Feb 08 2019 06:08:00       Rise,   Attn: Customer Support,    PO Box 101808,
                 Fort Worth, TX 76185-1808
27514910       +EDI: RMSC.COM Feb 08 2019 06:08:00      Synchrony Bank/ JC Penneys,     Attn: Bankrupty,
                 Po Box 103104,    Roswell, GA 30076-9104
27514911       +EDI: RMSC.COM Feb 08 2019 06:08:00      Synchrony Bank/Care Credit,     Attn: bankruptcy,
                 Po Box 103104,    Roswell, GA 30076-9104
27514912       +EDI: RMSC.COM Feb 08 2019 06:08:00      Synchrony Bank/Gap,     Attn: Bankrupty,   Po Box 103104,
                 Roswell, GA 30076-9104
27514913       +EDI: RMSC.COM Feb 08 2019 06:08:00      Synchrony Bank/Sams,     Attn: Bankruptcy,    Po Box 103104,
                 Roswell, GA 30076-9104
27514914       +EDI: RMSC.COM Feb 08 2019 06:08:00      Synchrony Bank/Sams Club,     Attn: Bankruptcy,
                 Po Box 103104,    Roswell, GA 30076-9104
27514915       +Fax: 866-311-5818 Feb 08 2019 01:38:10       Systems and services tech,    4315 Pickett Rd,
                 Saint Joseph, MO 64503-1600
27514917        EDI: USBANKARS.COM Feb 08 2019 06:08:00       US Bank,   P.O. Box 790408,    Saint Louis, MO 63179
27514918        EDI: USBANKARS.COM Feb 08 2019 06:08:00       Us Bk Rms Cc,   Po Box 108,    Saint Louis, MO 63166
27514919       +E-mail/Text: admin@rosebudlending.com Feb 08 2019 01:25:42        Zoca Loan / Rosebud Lending,
                 PO Box 1147,   27565 Research Park Dr,     Mission, SD 57555-1147
                                                                                               TOTAL: 36

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
27514894       ##+HFBC (Atlantic Credit and finance),   PO Box 11887,   Roanoke, VA 24022-1887
                                                                                                                    TOTALS: 0, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 09, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 7, 2019 at the address(es) listed below:
              David H Cutler   on behalf of Debtor 1 Donald Burrell cutlerfilings@gmail.com,
               r48280@notify.bestcase.com
              Glenn B Stearns   stearns_g@lisle13.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 3
